Citation Nr: 0912976	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-20 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 1968 to September 1972 and in the United 
States Army from December 1976 to April 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that there were prior final denials on the 
record at the time the Veteran brought the current claims in 
October 2004.  Thus, the September 2005 rating decision 
adjudicated the Veteran's current claims as new and material 
evidence claims.  A September 2007 Board remand found new and 
material evidence to reopen the claims and remanded the case 
for further development.  That development has been 
conducted, and the case is again before the Board for further 
review.

In June 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD with 
secondary depression that has been related to claimed in-
service harassment.

2.  The occurrence of the Veteran's claimed in-service 
stressor is supported by credible corroborating evidence.


CONCLUSION OF LAW

The Veteran's PTSD with secondary depression is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In light 
of the favorable decision herein as to the issue of service 
connection for an acquired psychiatric disability, the Board 
finds that any deficiencies with respect to satisfying the 
notice or assistance requirements of the VCAA are moot.

II.  Analysis

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Notwithstanding the lack of a 
diagnosis of a psychiatric disorder during service, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

With specific reference to PTSD, establishing service 
connection requires: (1) a current medical diagnosis of PTSD 
in accordance with the Diagnostic and Statistical Manual of 
Mental Disorders (DSM- IV) criteria; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  In this case, the Veteran's 
PTSD claim is based on in-service mistreatment, including 
verbal harassment and beatings.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the appellant's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually-
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. 

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor, and allowing him the opportunity to 
furnish this type of evidence or advise the VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. 38 C.F.R. § 3.304(f)(3) (2008).

According to his July 2005 stressor statement, the Veteran's 
in-service troubles began around February 1969 when Gunnery 
Sergeant (GySgt) A.D.B. began harassing the Veteran and his 
fellow Marine cooks at Camp Pendleton.  The Veteran was the 
leader of a group of cooks who decided to "Request Mast" in 
order to report the abuse.  The Veteran stated that GySgt ADB 
held him responsible for the Request Mast, and he vowed 
revenge.  At his June 2007 hearing, the Veteran testified 
that he was supposed to go to Vietnam but was pulled from the 
transport at the last minute and forced to stay at Pearl 
Harbor, where GySgt ADB was also stationed.  

The Veteran testified that GySgt ADB continuously harassed 
him, and that others harassed him on the gunnery sergeant's 
behalf.  He described frequent beatings in the butcher shop; 
almost losing his fingers and hands on one occasion when he 
was hit in the back of his head while using a buzzsaw; being 
called names by his Commanding Officer in front of junior 
members; being treated disrespectfully by his messmen; and 
being charged with incompetence and dereliction of duty.

A December 1970 service personnel record reflects that the 
Veteran was given "14 days restriction without suspension 
from duty, messing facility and place of worship" and was to 
forfeit $30.00.  The Veteran was charged with failing to obey 
a direct order from one of the Staff Sergeants identified by 
the Veteran as having given him trouble.  

Personnel records also reflect that the Veteran was given an 
official reprimand in April 1971 for being "Derelict in the 
Performance of his Duty."  

An April 1971 service treatment record from the mental health 
clinic describes the Veteran as "feeling he is unable to 
cope with harassment."  It was noted that he particularly 
felt harassed "by a Gunnery Sergeant directly over him."  
He "spoke in great length about numerous grievances he had 
about his job and about the Gunnery Sergeant in particular."  
He was particularly upset about having been written up for 
dereliction of duty, a charge that he felt was largely 
unjustified.  The Veteran "describes episodes of staring at 
[a] wall, afraid he will strike out at superiors."  He was 
described as "appearing nervous & at [the] end of [his] 
rope," and the doctor "believe[d] patient is in danger of 
deteriorating."  It was noted that the Veteran was afraid of 
losing his Good Conduct Medal because he had one Office Hour 
and one reprimand since his transfer to this unit.  It was 
also noted that he had no prior history of disciplinary 
action against him and felt that his rate of advancement was 
above average.  

The April 1971 record described the Veteran as alert, neatly 
groomed, and well developed and notes that he "was very 
verbal and talked in a straightforward, apparently sincere 
manner."  He did not show evidence of any significant 
anxiety or psychopathology.  The Veteran noted that he felt 
somewhat better after he had his Office Hour and as a result 
of taking Valium.  The psychiatrist's impression was that the 
Veteran was "having a moderate amount of situational anxiety 
stemming from his current job situation."  The doctor 
endorsed the Veteran's request for a transfer.

The personnel file also contains records of June 1971 
Administrative Competency Board proceedings against the 
Veteran.  These proceedings included testimony from GySgt 
ADB, who expressed various concerns about the Veteran's 
ability to handle his men and run the messhall.  He noted 
that the Veteran had the ability to get the men to work for 
him if he wanted to, and that he considered the Veteran's 
performance to be a dereliction of duty.  He stated that the 
Veteran had done a good job about twelve times in the last 
year and a half, and he did not know why it was that the 
Veteran was able to do a good job before but was not doing 
one now.  GySgt ADB "stated that he sent the [Veteran] to 
the MB, EM [Marine Barracks Enlisted Men's] Club to work 
because he thought there might be a personality conflict with 
the [Veteran]."  A Gunnery Sergeant at the Enlisted Men's 
Club reportedly complained to GySgt ADB that the Veteran 
showed poor judgment and did not follow the recipes.  The 
Veteran was said to be a way below average for a Colonel.  
GySgt ADB also testified that the Veteran "was running 
around with a married woman" who was constantly calling the 
messhall to talk to the Veteran.  GySgt ADB testified that he 
was the person who had initiated the reduction action.  He 
noted that the Veteran had been on "day-on stay-on" (14 
hour days) as punishment for the past two weeks.  

Among the remaining testimony from witnesses for the 
government, a GySgt J.C.O. noted that the Veteran lacked the 
drive and the knowledge to be a Non-Commissioned Officer 
(NCO) or a chief cook.  He testified that the Veteran has 
been counseled on his mistakes many times, but that he does 
not make any lasting changes in response.  He said that the 
Veteran was a good cook but could not handle responsibility.  
GySgt JCO "stated that it would not be dereliction of duty 
but he believes it was psychological."  He noted that the 
Veteran "was sent to the MB EM Club because of a possible 
personality conflict," and also testified that the Veteran 
"was running around with a married woman" who frequently 
called the messhall looking for him.  He also noted that the 
Veteran had been on day-on, stay-on for the past two weeks.  

Staff Sergeant (SSgt) V.S.C. testified, in part, that the 
Veteran had a negative attitude toward work and exercised 
poor judgment.  It was asserted "that there was a constant 
conflict between the [Veteran] and the messmen."  He noted 
that one of the messmen "tried to kill himself because of 
the confusion brought upon him by" the Veteran.  He observed 
that the Veteran's performance seemed to deteriorate after he 
was promoted to Corporal.  He asserted that normal standard 
operating procedure would have justified the Veteran being 
written up for dereliction of duty many times.  He also noted 
that the Veteran was "running around with a married woman 
with two children."
 
The first witness for the Veteran was Sgt J.W., who testified 
that he had put the Veteran in charge of some work details in 
their barracks, and that he had performed satisfactorily.  He 
testified "that the [Veteran] had suffered some verbal abuse 
at the messhall that he is aware of.  He stated that many 
times the [Veteran] would tell a messmen to do something and 
the messmen would say no or go tell [Sgt B] or [GySgt ADB], 
and they would come out and tell the [Veteran] to leave the 
messmen alone and do the job himself."  Sgt JW noted that 
the Veteran asked him for advice on the situation, and he 
told the Veteran to talk to Sgt B.  When Sgt JW later 
mentioned their conversation to Sgt B, GySgt ADB, and SSgt 
VSC, "they all thought it was all a big joke."  Sgt JW also 
testified that he thought the Veteran was on par with the 
other NCOs.  

Corporal R.L.D. testified that he and the Veteran had known 
each other for about a year and a half and had almost daily 
contact.  He noted that the Veteran "helped get the casual 
section cleaned up, but that the troops would play games with 
him and not do what he would say."  He felt the Veteran was 
an average NCO whose performance was on par with that of 
everyone else.  

Sgt J.C.R. testified that "he has seen and heard [the 
respondent] suffer some verbal abuse by members of the 
messhall."  He further noted that whenever the Veteran 
"would tell one of the messmen to do something they would go 
cry to someone else and then they would come out and tell the 
[Veteran] to leave them alone and do the job himself."  He 
stated this would happen even if the messmen were doing 
nothing.  He noted that Sgt B called the Veteran's "many 
names, like the ones you hear in boot camp, in front of 
junior members."  He also testified that he did not know of 
anyone else who was talked to in that way by Sgt ADB.

The Veteran himself testified that he knew GySgt ADB when 
they were stationed at Camp Pendleton, California.  The mess 
Sergeant at the time was GySgt A., who would always harass 
the troops.  The Veteran became the spokesperson for the 
troops, and they Requested Mast.  GySgt ADB told the Veteran 
"he had better not say anything derogatory about anyone."  
The Veteran discussed the problem with a General D. and was 
later threatened by GySgt ADB.  He testified that GySgt ADB 
"didn't like him before and doesn't like him now."  He 
testified that all of the counseling sessions with SSgt VSC 
were name-calling sessions.

The Veteran was given an incompetency reduction in June 1971, 
in which he was reduced from Corporal to Lance Corporal and 
was suspended for six months.

The Veteran's personnel records reflect that he transferred 
to Camp Lejeune, North Carolina, and was nominated for the 
Chef of the Month award in January 1972 and July 1972.   

Having reviewed the substantial medical evidence of record, 
the Board finds the most probative and persuasive evidence to 
be the report of February 2008 and April 2008 VA PTSD 
examinations, which were arranged in accordance with Board 
remand instructions.  The examiner was asked to evaluate the 
Veteran and review his claims folder and to diagnose any 
current psychiatric disabilities.  If an acquired psychiatric 
disorder other than PTSD was diagnosed, the examiner was 
asked to opine as to whether there is a 50 percent chance or 
greater that the disability had its onset during active 
service or is related to an in-service disease or injury.  If 
PTSD was diagnosed, the examiner was asked to provide an 
opinion as to whether it was at least as likely as not that 
the Veteran's PTSD was caused or aggravated by his service.  
The examiner was instructed to state the stressors relied 
upon to support a PTSD diagnosis and to discuss any 
documented behavior changes following the alleged in-service 
incidents.  

The record reflects that the VA mental disorders examinations 
conducted in February 2008 and April 2008 were performed by 
the same examiner.  The VA examiner, a psychologist, 
evaluated the Veteran's symptoms under the DSM-IV criteria 
and diagnosed PTSD with secondary depression.  While the 
examiner did conclude that the Veteran's service treatment 
records do not support the contention that he was physically 
beaten regularly, she opined that the Veteran's PTSD is at 
least as likely as not due to or a result of his military 
harassment.  The examiner noted that the in-service 
harassment caused intense fear, a feeling of hopelessness, 
and anger.  She described the Veteran's having been treated 
for exhaustion during service and that he had mentioned that 
he was given a transfer to the other side of the island.  She 
noted the Veteran's insistence that GySgt ADB and the 
Veteran's new boss continued to harass him, and that the 
supervisor told the Veteran he was "going to make your life 
hell."  The examiner noted that her opinion was based on 
review of the Veteran's military records, the claims file, 
treatment records, clinical evaluation, recent research, and 
DSM-IV diagnostic criteria.  She also noted that the 
Veteran's current life issues are a factor in the level of 
his depression, but that the major stressor in his life is 
related to his in-service events.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the evidence 
of record establishes that the Veteran suffered a verified 
stressor during service and that the competent medical 
evidence of record establishes that this stressor is related 
to a current diagnosis of PTSD.  

First, the Board finds that the record contains evidence 
corroborating his claims of harassment.  While the Veteran's 
service treatment and personnel records do not describe the 
Veteran having been beaten, there is ample evidence of him 
having been harassed by GySgt ADB and others during service.  
The Administrative Competency Board hearing records include 
the Veteran's own contemporaneous testimony regarding his 
mistreatment, as well as testimony from three other 
individuals corroborating that the Veteran was being 
harassed.  These other individuals expressly describe having 
witnessed such harassment and, as noted above, GySgt ADB and 
GySgt JCO testified that the Veteran was sent to the MB EM 
Club because of a personality conflict.  Furthermore, as 
discussed above, the April 1971 mental health treatment 
record describes the Veteran's deteriorating mental health as 
a result of this harassment.  Finally, the Veteran was twice 
nominated for Chef of the Month after his transfer to Camp 
Lejeune.   Consequently, the Board finds that this evidence 
establishes the occurrence of the in-service stressor.  

Furthermore, as discussed above, the Veteran was evaluated by 
a VA psychologist who diagnosed him with PTSD with secondary 
depression.  This diagnosis was made under the DSM-IV 
criteria by a competent specialist and is thus found to be 
highly probative.  Furthermore, the examiner linked the 
Veteran's current PTSD to his in-service harassment.  The 
examiner cited a combination of clinical evaluation of the 
Veteran, review of his service personnel and treatment 
records, review of his subsequent medical history, recent 
research, and the DSM-IV criteria to justify her response.  

The Board is cognizant of the fact that the Veteran has had 
various other psychiatric diagnoses assigned during the 
course of receiving treatment, including anxiety disorder and 
schizoaffective disorder.  In resolving the question of what 
acquired psychiatric disabilities the Veteran currently has, 
the Board has found that the most persuasive evidence 
supports a the conclusion that his current mental disorder is 
most appropriately characterized as PTSD with secondary 
depression.  As noted, in February 2008 and April 2008, a VA 
psychologist conducted thorough examinations of the Veteran, 
which included a comprehensive review of his record.  The 
examiner noted various diagnoses in his treatment records, 
but concluded that his current disability was most 
appropriately characterized as PTSD with secondary 
depression.  Given that her conclusions are based on a more 
comprehensive review of his detailed medical history, the 
Board places more probative weight on her findings that on 
the Veteran's treating health care providers and the results 
of past VA examination.

In short, the Veteran's service treatment and personnel 
records contain evidence to corroborating that he suffered 
the claimed harassment during service.  In addition, a 
trained psychiatrist has diagnosed the Veteran with PTSD and 
depression, and has offered an opinion and rationale linking 
this in-service harassment to the current PTSD.  Therefore, 
the Board finds that service connection for PTSD with 
secondary depression is warranted, and the benefit sought on 
appeal is granted.


ORDER

Entitlement to service connection for PTSD with secondary 
depression is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


